Citation Nr: 1128089	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  04-00 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for incipient degenerative cervical spine syndrome with a major myofascial irritation condition and recurring functional limitations.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to November 1979, from November 1988 through May 1990, and from January 1991 through May 1991.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Washington, DC, that denied the benefit sought on appeal.

In December 2007 and in September 2008, the Board remanded the matter for additional development.  The claim has now been returned to the Board for appellate disposition.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the claim can be properly adjudicated.  

This claim was most recently remanded by the Board in September 2008.  Upon review of the claims file, the Board finds that the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In pertinent part, the Board requested in its September 2008 remand that the Veteran be provided with a VA examination.  In June 2010, the Veteran was provided the requested VA examination.  Following a physical examination of the Veteran, the VA examiner diagnosed the Veteran with "chronic cervical syndrome, herniated disk C5/C6."  The VA examiner then determined that he could not be "certain of the etiology" of the cervical spine disorder.  In forming this medical opinion, the VA examiner did not review the claims file or consider the Veteran's lay statements regarding continuity of symptomatology since her military discharge.  Concerning a medical opinion in which the VA medical professional cannot render an opinion as to etiology without resorting to mere speculation, the Court recently determined that a VA examiner cannot use speculation "as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled."  Jones v. Shinseki, 23 Vet. App. 382 (2010).  

Here, it is unclear whether the VA examiner closely considered the Veteran's lay statements, her service treatment records (STRs), her VA treatment records, and the medical literature reviewed in forming her medical opinion.  Additionally, the standard for a medical opinion here is not that she or he be certain of the etiology of the disorder, but whether a particular causation is as likely as not (likelihood greater than 50%), "at least as likely as not" (50%), or "less likely than not" (less than 50% likelihood).  Thus, the Board finds that additional discussion by an examiner is necessary before a decision on the merits may be reached.  

Accordingly, the case is REMANDED for the following actions:

1.  Update all VA and private medical records.

2.   The RO/AMC shall ask the original VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for an appropriate VA examination to ascertain the etiology of her currently diagnosed cervical spine disorder.  If an examination is scheduled, properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at her correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder, including the Veteran's lay statements, her STRs, her post-service private treatment records, and the medical literature have been reviewed in forming the medical opinion.  

The examiner must express an opinion as to whether it is "more likely than not" (likelihood greater than 50%), "at least as likely as not" (50%), or "less likely than not" (less than 50% likelihood) that the Veteran's currently diagnosed cervical spine disorder is related to her active military service.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved will be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  All necessary studies and tests should be conducted.

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disability, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Veteran is hereby notified that if, in the opinion of the examiner, an examination is required, it is her responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of her case.  The consequences of failure to report for a VA examination without good cause may include denial of her claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

3.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and her representative a Supplemental Statement of the Case (SSOC), and afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


